Dissenting Opinion by
Senior Judge Kalish:
I dissent, respectfully. Terra Properties, II was composed of two partners, Site Development, Inc. and Campo Construction Company. On August 25, 1980, the Berks County Tax Bureau (Bureau), pursuant to *101section 607 of the Beal Estate Tax Law (Act), Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §5860-.607, sent a notice to the appellant, Terra Properties, II, care of Site Development, Inc., by certified mail, return receipt requested, of the sale of one of its properties for delinquent taxes for the year 1978. The notice made no mention of a 1977 tax delinquency. The sale was set for September 8, 1980. The president of Site Development, Inc., after receipt of the notice, advised the office manager to pay the tax. The property was sold for the 1977 tax delinquency. The appellant seeks to set aside the sale, contending that the notice, although sent by certified mail, was not sent “personal addressee only.” The trial court found for the Bureau. I would affirm the result only.
Section 607(a)(1) of the Act, 72 P.S. §5860.607 (a)(1), provides that in a tax sale, notice of the sale should be by certified mail, personal addressee only, to each owner. In all proceedings of a judicial nature, due process requires notice and when notice in a specific manner is prescribed by statute, that method is exclusive. Philadelphia v. Miller, 49 Pa. 440 (1865); Area Homes, Inc. v. Harbucks, 75 Pa. Commonwealth Ct. 97, 461 A.2d 357 (1983); Potter Title & Trust Co. v. Berkshire Life Insurance Co., 156 Pa. Superior Ct. 1, 39 A.2d 268 (1944). However, notice is for the benefit of the person who is to receive it. Accordingly, that person may waive or relinquish his or her right to enforce that provision. This may be implied from the circumstances and it is for the fact finder to determine whether a person has waived the right to insist on formal notice. Eckert v. Pennsylvania Railroad Co., 211 Pa. 267, 60 A. 781 (1905). To constitute such a waiver, the fact finder must determine whether the circumstances put the party on *102inquiry and whether, by the exercise of ordinary intelligence and understanding, the party would be led to the knowledge of the facts of immediate concern. Hottenstein v. Lerch, 104 Pa. 454 (1882); GAF Corp. v. Amchem Products, Inc., 399 F. Supp. 647 (E.D. Pa. 1975), rev’d on other grounds, 570 F.2d 457 (3d Cir. 1978).
A partner is considered a person under the Statutory Construction Act. 1 Pa. C.S. §1991. Furthermore, under Civil Procedure Rule 2131(a), service upon any partner or other person for the time being in charge of any regular place of business is both service on the partnership and upon every person named in the record. Pa. R.C.P. No. 2131(a). It is not necessary to serve each named partner personally.
Here, notice of the sale was served upon one of the partners. This service was proper. The issue is whether the appellant can now insist on the formal notice. The partner, after perusing the notice, ordered the tax to be paid. He certainly had an immediate connection with the subject to which the notice related. The exercise of reasonable intelligence and inquiry would lead to knowledge that the sale was one for delinquent taxes and the year or years involved. Thus, the evidence is so clear that a hearing on this issue is not necessary. Therefore, I would sustain the result of the trial court.